                                                                                  FILED
 1
 2
                                                                              I    NOV    8 2019
                                                                             CLERK US DISTRICT COURT
                                                                          SOUTHERN DIST     O ALIFORN A
 3                                                                        BY                      DEPU'fV


 4

 5
 6

 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                    Case No.: 19cv751-GPC(KSC)
12                                Plaintiff,
                                                       ORDER GRANTING PLAINTIFF'S
13    V.                                               EX PARTE APPLICATIONS FOR
                                                       ORDER COMPELLING
14    SAN DIEGO COUNTY, et al.,
                                                       DISCOVERY [Doc. Nos. 25 and 26.]
15                               Defendants.
16
17         Plaintiff Aaron Raiser, proceeding prose and informa pauperis, filed this civil
18   rights action pursuant to Title 42, United State Code, Section 1983, alleging that he was
19   unlawfully detained by San Diego County deputy sheriffs on three separate occasions in
20   three different locations. [Doc. No. 1.] The. Court recently granted plaintiffs Ex Parte
21   Application for Expedited Discovery to serve defendant San Diego County with
22   interrogatories so that plaintiff could learn the identities of the deputy sheriffs involved in
23   each of the three incidents. [Doc. No. 19.] In response to plaintiffs expedited
24   interrogatories, defendant San Diego County identified deputy sheriffs involved in two
25   out of the three alleged incidents. With respect to the third incident, which allegedly
26   occurred "[on] or about August 7, 2017," defendant San Diego County responded as
27   follows: "Defendant cannot identify any deputy present at that time and place." [Doc.
28   No. 26-3.]



                                                                                     l 9cv7 51-GPC(KSC)
 1          Before the Court are plaintiffs Ex Parte Application for Order Compelling
 2 Discovery [Doc. No. 25]; plaintiffs Amended Ex Parte Application for Order
 3   Compelling Discovery [Doc. No. 26]; defendant's Opposition to plaintiffs Ex Parte
 4   Applications [Doc. No. 28]; plaintiffs Reply [Doc. No. 29]; plaintiffs Updated
 5   Amended Reply [Doc. No. 31]; and plaintiffs Second Amended Reply [Doc. No. 32].
 6          In his moving and reply papers, plaintiff seeks an order compelling defendant San
 7   Diego County to complete a more comprehensive investigation and to provide him with a
 8   further response to his expedited Interrogatory No. 2, or, in the alternative, "something
 9   under oath" to confirm that plaintiff has done a thorough investigation and cannot locate
10   the information he has requested. [Doc. No. 26-1, at pp. 4-5; Doc. No. 32, at pp. 1-5.]
11          In their Opposition, defendant San Diego County argues that the Court should deny
12   plaintiffs Ex Parte Applications, because a "reasonable investigation" was completed
13   but responsive information could not be found. [Doc. No. 28, at p. 4.] However, plaintiff
14   represents in his moving and reply papers that he is familiar with the way "all California
15   Sheriffs store deputy interactions," because he has previously sued the Los Angeles
16   County Sheriff, the San Diego County Sheriff, and the Riverside County Sheriff. Based
17   on his experience in these other cases, plaintiff claims defendant is being evasive,
18   because he is aware there are several databases that can be searched to locate the
19   information he seeks. He believes defendant has not done everything it could do and
20   should be required to broaden its search to locate the names of the deputy sheriff(s)
21   involved in this third incident. [Doc. No. 26-1, at pp. 2-5; Doc. No. 32, at pp. 3-5.]
22   Plaintiff believes searches can be done in "a matter of minutes" to resolve this matter, and
23   he has even provided defendant with more information that can be used in the searches.
24   [Doc. No. 33, at pp. 4-5.] In the event this information cannot be found, plaintiff requests
25   that defendant be required to provide him with detailed information as to the steps taken
26   to locate the information he seeks. [Doc. No. 26-1, at p. 5.]
27         Plaintiff also requests a brief extension of time to serve any deputy sheriff that
28   defendant identifies through additional searches of its databases. [Doc. No. 26-1, at p. 5.]

                                                   2

                                                                                  19cv751-GPC(KSC)
     1   He requests that the Court allow him an additional ten (10) days to effect service of the
 2       summons and Complaint on any new party identified by defendant.
 3             Good cause appearing, IT IS HEREBY ORDERED that plaintiffs Ex Parte
 4       Applications are GRANTED. [Doc. Nos. 25 and 26.] No later than November 22. 2019,
 5       defendant shall, to the extent possible, complete additional searches to attempt to locate
 6       information responsive to plaintiffs Interrogatory No. 2, and if the information is found,
 7       provide plaintiff with a supplemental response to Interrogatory No. 2. If responsive
 8       information cannot be located, defendant shall no later than November 22. 2019, provide
 9       plaintiff with a declaration under oath by a person with direct knowledge stating that all
10       available steps have been taken to provide a complete response to Interrogatory No. 2.
11             IT IS SO ORDERED.
12       Dated: November     O, 2019
13
                                                     on.
14
                                                    United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                                                                     19cv751-GPC(KSC)
